UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 19, 2010 United Development Funding IV (Exact Name of Registrant as Specified in Its Charter) Maryland 333-152760 (1933 Act) 26-2775282 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1301 Municipal Way, Suite 100, Grapevine, Texas (Address of principal executive offices) (Zip Code) (214)370-8960 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Effective April 19, 2010, United Development Funding IV, a Maryland real estate investment trust (“UDF IV”) made a $2,203,050 loan (the “Loan”) to 165 Howe, L.P., a Texas limited partnership (“Howe”).The Loan is evidenced and secured by a first lien deed of trust to be recorded against 72 finished residential lots in Lago Vista at Bonds Ranch, a residential subdivision in Tarrant County, Texas. The Loan is evidenced and secured by a first lien deed of trust, a promissory note, assignments of builder lot sale contracts, and other loan documents.The Loan is guaranteed by the parent company of Howe.The interest rate under the Loan is the lower of 13% or the highest rate allowed by law.The Loan matures and becomes due and payable in full on April 19, 2012.The Loan provides Howe with a $235,000 interest reserve, pursuant to which UDF IV will fund Howe’s monthly interest payments and add the payments to the outstanding principal balance of the Loan.During the Loan term, Howe is required to pay down the Loan by paying over to UDF IV, all proceeds of lot sales.In connection with the Loan, Howe agreed to pay a $22,030 origination fee to UDF IV’s asset manager, UMTH Land Development, L.P., which was charged to Howe and funded by UDF IV at the closing of the Loan. FORWARD LOOKING STATEMENTS This Current Report on Form 8-K contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 under Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements. You can identify these forward-looking statements through our use of words such as "may," "will," "can" "anticipate," "assume," "should," "indicate," "would," "believe," "contemplate," "expect," "seek," "estimate," "continue," "plan," "point to," "project," "predict," "could," "intend," "target," "potential," and other similar words and expressions of the future. Forward-looking statements may not be realized due to a variety of factors, including, without limitation, future economic, competitive and market conditions, regulatory framework, and future business decisions, and the other factors referenced in our Prospectus and our periodic reports filed with the SEC, which contains a list of specific risk factors that could cause actual results to differ materially from those indicated by our forward-looking statements made in this Current Report on Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. United Development Funding IV Dated: April 20, 2010 By: /s/ Hollis M. Greenlaw Hollis M. Greenlaw Chief Executive Officer
